
	
		I
		111th CONGRESS
		2d Session
		H. R. 5437
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the treatment of tenant-stockholders in cooperative housing corporations
		  also shall apply to stockholders of corporations that only own the land on
		  which the residences are located.
	
	
		1.Modification of rules
			 applicable to tenant-stockholders of cooperative housing corporations
			(a)In
			 generalSubsection (b) of
			 section 216 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(7)Cooperative
				housing corporations owning or leasing only land
						(A)In
				generalThe term
				cooperative housing corporation includes any corporation which
				would be a cooperative housing corporation if or situated on land owned
				or leased by the corporation were inserted before the comma at the end
				of paragraph (1)(B).
						(B)Determination of
				whether stock is fully paid-upIn the case of a corporation which
				would not be a cooperative housing corporation but for subparagraph (A), the
				determination under paragraph (2) of whether the stock of any stockholder who
				owns a house situated on land owned or leased by the corporation is fully
				paid-up shall be based on the portion of the value of the corporation's equity
				in the land on which the houses are situated which is attributable to the land
				on which such stockholder's house is situated.
						(C)Trailer parks
				excludedThis paragraph shall not apply if any house situated on
				land owned or leased by the corporation is a mobile
				home.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
